Wagner, Judge,
delivered the opinion of the court.
The respondent as trustee of Elizabeth M. Moore, a married woman, brought his action in the Franklin County Circuit Court, to recover damages against the defendant for wrongfully and unlawfully taking and carrying away certain personal property, being .the products of a farm held in trust for the said Elizabeth. The defence was, that the property was seized and sold by the sheriff, by virtue of an execution in favor of the defendant Davis, against tjie husband of Elizabeth. It was also averred that the farm was fraudulently conveyed to the trustee, for the benefit and use of the said Elizabeth, for the purpose of cheating and defrauding the creditors of the husband.
The trial was submitted to the court without the intervention of a jury, and there was a verdict and judgment for the plaintiff.
No complaint is made in this court that there was any error *234committed, below in reference to declarations of law. But it is expressly conceded by the appellants in their argument, that all the law necessary to be applied to the facts as developed in the cause were contained in the instructions given at their request.
It is now urged, however, that the finding of the court sitting as a jury, is against the weight of evidence. But this is not a chancery suit where the court reviews the facts; it is a proceeding at law, where we do not examine the evidence to judge of its weight. Where there is conflicting testimony we will not disturb the verdict of a jury, or the finding of a court sitting to try the facts.
The only question presented here is simply one regarding the weight or preponderance of testimony, and as there was evidence submitted to support the finding, we cannot interfere with the judgment.
Affirmed,
all the judges concurring.